DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the bottom seal assembly of Species I (Figure 12A) in the reply filed on 2/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the bollards" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 11255100) in view of Wallace (GB 2368872 A).
Regarding claims 1-4 and 6, Hughes discloses a fabric flood barrier system comprising: a plurality of vertical supports comprising regularly spaced bollards [26]; a fabric barrier [25], wherein a top end of the fabric barrier engages the supports [Figures 5, 11 & 12]; a lock assembly [20; Figures 2 & 4]; and a base [24], wherein the lock assembly is configured so that force between the lock assembly and the base prevents water infiltration under the fabric barrier [to provide the barrier for flood waters].
Hughes fails to disclose the lock assembly is magnetic.
Wallace teaches a flood barrier having a flood panel with a magnetic lock assembly [best seen in Figure 4] comprising ferrous materials on the panel [5] and base [7] that hold the panel in place with respect to a the base to which it attaches thereby forming a fluid-tight seal [Description paragraph #5].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the lock assembly of Hughes by substituting the magnetic lock assembly as described by Wallace to provide a system that is faster to install/service thereby minimizing time required prior to a flood event.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hughes-Wallace combination as applied to claims 1-4 and 6 above, and further in view of Gagliardi et al. (US 4279535).
Regarding claim 5, although the Hughes-Wallace combination discloses the fabric barrier having a hem [Hughes Figure 12], the combination fails to disclose a cord being sewn into the hem.
Gagliardi teaches a fabric erosion barrier comprising a hem with a cord sewn into it [Column 3, Lines 10-23; Figure 6].
At the time of the invention, it would have been obvious to one of  ordinary skill in the art to modify the fabric barrier hem of the Hughes-Wallace combination by adding the cord as described by Gagliardi to increase the strength of the barrier and to provide a secondary means of connection should the fabric itself fail/rupture or be structurally compromised [Column 3, Lines 10-23].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cadogan et al. (US 2016/0083918) discloses a fabric flood barrier disposed on bollards similar to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619